         Case 2:19-cr-00017-APG-VCF Document 88 Filed 04/01/21 Page 1 of 5




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
 3   KIMBERLY M. FRAYN
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6336
 6   Fax: (702) 388-6418
     Kimberly.Frayn@usdoj.gov
 7
     Attorneys for the United States
 8
 9
                                 UNITED STATES DISTRICT COURT
10
11                                     DISTRICT OF NEVADA

12
     UNITED STATES OF AMERICA,                         Case No. 2:19-CR-00017-APG-VCF
13
                    Plaintiff,
14                                                     Stipulation To Continue Sentencing
            v.                                         Hearing
15                                                     (Second Request)
     JOHN BADEA,
16
                    Defendant.
17
18
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher
19
     Chiou, Acting United States Attorney, and Kimberly M. Frayn, Assistant United States
20
21   Attorney, counsel for the United States of America, and Jason R. Margolis, Esq., counsel

22   for John Badea, (“Badea”), that the sentencing hearing in the abovementioned case,
23   which is currently scheduled for April 6, 2021, at 9:00 a.m., be continued and reset to a
24
     date and time convenient to this Court, but not earlier than April 20, 2021 for the
25
     following reasons:
26
        Case 2:19-cr-00017-APG-VCF Document 88 Filed 04/01/21 Page 2 of 5




 1            1.   The parties request that the contested sentencing hearing be conducted not
 2   by video but in-person in one of the covid ready courtrooms. The government anticipates
 3   calling approximately 4 witnesses, who will testify relating to the applicability of certain
 4   guideline enhancements that are at issue, and to provide the Court a more complete
 5   understanding of the scheme and fraud perpetrated by Badea and others. The
 6   government estimates that presenting this testimony may take approximately 2 to 3
 7   hours.
 8            2.   Undersigned government counsel is out of the district on April 16 and 19.
 9   One necessary witness, LVMPD Senior Financial Analyst Colin Haynes, is out of the
10   district from April 9 to April 19. Accordingly, while the parties hope that the hearing
11   would occur at the Court’s convenience sometime in the next 30 days, the parties agree
12   in any event that the hearing should not be set earlier than April 20, 2021.
13            3.   The defendant is not incarcerated and does not object to the continuance.
14            4.   The parties agree to the continuance and need additional time to properly
15   prepare for the sentencing hearing.
16            5.   The additional time requested herein is not sought for purposes of delay,
17   but merely to allow the parties sufficient time within which adequately prepare for the
18   sentencing hearing and so that the hearing can be held in-person. Additionally, denial of
19   this request for continuance could result in a miscarriage of justice, and the ends of justice
20   ///
     ///
21   ///
22
23
24
25
26
                                                    2
        Case 2:19-cr-00017-APG-VCF Document 88 Filed 04/01/21 Page 3 of 5




 1   served by granting this request, outweigh the best interest of the public and the defendant
 2   in a speedy hearing.
 3          6.     This is the second stipulation to continue the sentencing hearing.
 4          DATED this 30th day of March, 2021.
 5
                                                   CHRISTOPHER CHIOU
 6                                                 Acting United States Attorney
 7
      By /s/Jason R. Margolis, Esq.                BY /s/ Kimberly M. Frayn
 8    JASON R. MARGOLIS, ESQ.                      KIMBERLY M. FRAYN
      Counsel for John Badea                       Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
        Case 2:19-cr-00017-APG-VCF Document 88 Filed 04/01/21 Page 4 of 5




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-CR-00017-APG-VCF
 4
                    Plaintiff,
 5                                                      Findings Of Fact, Conclusions Of Law
              v.                                        And Order
 6
     JOHN BADEA,
 7
                    Defendant.
 8
 9
10                                     FINDINGS OF FACT
11            Based on the pending Stipulation of counsel, and good cause appearing therefore,
12   the Court finds that:
13            1.    The parties request that the contested sentencing hearing be conducted not
14   by video but in-person in one of the covid ready courtrooms. The government anticipates
15   calling approximately 4 witnesses, who will testify relating to the applicability of certain
16   guideline enhancements that are at issue, and to provide the Court a more complete
17   understanding of the scheme and fraud perpetrated by Badea and others. The
18   government estimates that presenting this testimony may take approximately 2 to 3
19   hours.
20            2.    Undersigned government counsel is out of the district on April 16 and 19.
21   One necessary witness, LVMPD Senior Financial Analyst Colin Haynes, is out of the
22   district from April 9 to April 19. Accordingly, while the parties hope that the hearing
23   would occur at the Court’s convenience sometime in the next 30 days, the parties agree
24   in any event that the hearing should not be set earlier than April 20, 2021.
25            3.    The defendant is not incarcerated and does not object to the continuance.
26
                                                    4
        Case 2:19-cr-00017-APG-VCF Document 88 Filed 04/01/21 Page 5 of 5




 1          4.     The parties agree to the continuance and need additional time to properly
 2   prepare for the sentencing hearing.
 3          5.     The additional time requested herein is not sought for purposes of delay,
 4   but merely to allow the parties sufficient time within which adequately prepare for the
 5   sentencing hearing and so that the hearing can be held in-person. Additionally, denial of
 6   this request for continuance could result in a miscarriage of justice, and the ends of justice
 7   served by granting this request, outweigh the best interest of the public and the defendant
 8   in a speedy hearing.
 9          6.     This is the second stipulation to continue the sentencing hearing.
10
11                                             ORDER

12          THEREFORE, IT IS HEREBY ORDERED that the sentencing hearing in the
13   above-captioned matters, currently scheduled for April 6, 2021, be vacated and
14
     continued to a date and time convenient to this Court, that is on April 28, 2021, at the
15
     hour of 9:00 a.m. in Courtroom 6C.
16
17
18          DATED this 1st day of April 2021.
19
20
                                                 ________________________________
21                                               HONORABLE ANDREW P. GORDON
                                                 United States District Court Judge
22
23
24
25
26
                                                    5
